Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 11107822 B2 to Yang et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the current application.

Regarding independent claim 26: Yang teaches (e.g., Clams 1-8) a semiconductor device comprising:
a first fin type pattern extending lengthwise in a first direction;
a second fin type pattern extending lengthwise in the first direction and spaced apart from the first fin type pattern in a second direction from the first direction;
a first gate pattern and a second gate pattern intersecting the first fin type pattern and the second fin type pattern;
a third gate pattern and a fourth gate pattern intersecting the first fin type pattern between the first gate pattern and the second gate pattern;
a fifth gate pattern and a sixth gate pattern intersecting the second fin type pattern between the first gate pattern and the second gate pattern;
a first semiconductor pattern between the fifth gate pattern and the sixth gate pattern, on the second fin type pattern; and
a gate cut structure separating the third and fourth gate patterns and the fifth and sixth gate patterns, 
wherein the first semiconductor pattern is electrically floating (Claim 2).

Regarding claim 27: Yang teaches the claim limitation of the semiconductor device of claim 26, on which this claim depends, further comprising: 
second to fourth semiconductor patterns sequentially disposed on the first fin type pattern and disposed between the first gate pattern and the third gate pattern, between the third gate pattern and the fourth gate pattern, and between the fourth gate pattern and the second gate pattern respectively, 
a fifth semiconductor pattern on the second fin type pattern and disposed between the first gate pattern and the fifth gate pattern, and 
a sixth semiconductor pattern on the second fin type pattern and disposed between the sixth gate pattern and the second gate pattern, 
wherein the second semiconductor pattern to the sixth semiconductor pattern are electrically connected to a wiring structure (Claim 2). 
Regarding claim 28: Yang teaches the claim limitation of the semiconductor device of claim 27, on which this claim depends, 
wherein the second semiconductor pattern and the fifth semiconductor pattern are spaced apart from each other in the second direction and electrically connected to each other, and the fourth semiconductor pattern and the sixth semiconductor pattern are spaced apart from each other in the second direction and electrically connected to each other (Claim 2).

Regarding claim 29: Yang teaches the claim limitation of the semiconductor device of claim 27, on which this claim depends, 
wherein the first semiconductor pattern spaced apart from the third semiconductor pattern in the second direction (Claim 2).

Regarding claim 30: Yang teaches the claim limitation of the semiconductor device of claim 27, on which this claim depends,
further comprising: a first contact on the second fin type pattern, the first contact overlaps the fifth semiconductor pattern and the fifth gate pattern, wherein the first contact does not overlap the first gate pattern (Claim 1).

Regarding claim 31: Yang teaches the claim limitation of the semiconductor device of claim 30, on which this claim depends,
further comprising: a second contact on the second fin type pattern, and spaced apart from the first contact in the first direction, wherein the second contact overlap the sixth semiconductor pattern and the sixth gate pattern, and the second contact does not overlap the second gate pattern.

Regarding claim 32: Yang teaches the claim limitation of the semiconductor device of claim 26, on which this claim depends,
wherein the first fin type pattern and the second fin type pattern are formed in a static random access memory (SRAM) region (Claim 5).

Regarding claim 37: Yang teaches the claim limitation of the semiconductor device of claim 26, on which this claim depends,
wherein the first semiconductor pattern overlaps the gate cut structure in the second direction (Claim 1).

Regarding independent claim 38: (e.g., Clams 15-20) a semiconductor device comprising: a first fin type pattern extending lengthwise in a first direction; 
a second fin type pattern extending lengthwise in the first direction and spaced apart from the first fin type pattern in a second direction from the first direction; a first gate pattern and a second gate pattern intersecting the first fin type pattern and the second fin type pattern; 
a third gate pattern and a fourth gate pattern intersecting the first fin type pattern between the first gate pattern and the second gate pattern; 
a fifth gate pattern intersecting the second fin type pattern and spaced apart from the third gate pattern in the second direction; 
a sixth gate pattern intersecting the second fin type pattern and spaced apart from the fourth gate pattern in the second direction; 
first to third semiconductor patterns sequentially disposed on the first fin type pattern and disposed between the first gate pattern and the third gate pattern, between the third gate pattern and the fourth gate pattern, and between the fourth gate pattern and the second gate pattern respectively; 
fourth to sixth semiconductor patterns sequentially disposed on the second fin type pattern and disposed between the first gate pattern and the fifth gate pattern, between the fifth gate pattern and the sixth gate pattern, and between the sixth gate pattern and the second gate pattern respectively; 
a plurality of first nanosheet on the first fin type pattern, disposed between the first and second semiconductor patterns, and between the second and third semiconductor patterns; 
a plurality of second nanosheet on the second fin type pattern, disposed between the third and fourth semiconductor patterns, and between the fourth and fifth semiconductor patterns, 
a plurality of contact on the first to fourth semiconductor patterns and the sixth semiconductor pattern, and the contact is not disposed on the fifth semiconductor pattern (Claim 20) .

Regarding claim 40: (New) The semiconductor device of claim 38, wherein the fourth semiconductor pattern electrically connects to the fifth gate pattern, and 
the fourth semiconductor pattern does not electrically connect to the first gate pattern. 
Regarding claim 41. (New) The semiconductor device of claim 40,  wherein the sixth semiconductor pattern electrically connects to the sixth gate pattern, and the sixth semiconductor pattern does not electrically connect to the second gate pattern.

Regarding independent claim 42: (e.g., Clams 9-14) a semiconductor device comprising: a first fin type pattern extending lengthwise in a first direction; a second fin type pattern extending lengthwise in the first direction and spaced apart from the first fin type pattern in a second direction from the first direction; a third fin type pattern extending lengthwise in the first direction and spaced apart from the second fin type pattern in the second direction; a fourth fin type pattern extending lengthwise in the first direction and spaced apart from the third fin type pattern in the second direction; 
a first gate pattern and a second gate pattern intersecting the first fin type pattern, the second fin type pattern, and the third fin type pattern; 
a third gate pattern and a fourth gate pattern intersecting the first fin type pattern between the first gate pattern and the second gate pattern; 
a fifth gate pattern and a sixth gate pattern intersecting the second fin type pattern, the third fin type pattern and the fourth fin type pattern, between the first gate pattern and the second gate pattern; 
a seventh gate pattern intersecting the fourth fin type pattern, and spaced apart from the first gate pattern in the second direction; an eighth gate pattern intersecting the fourth fin type pattern, and spaced apart from the second gate pattern in the second direction; a first gate cut structure separating the third and fourth gate patterns and the fifth and sixth gate patterns; a second gate cut structure separating the first gate pattern and the seventh gate pattern; a third gate cut structure separating the second gate pattern and the eighth gate pattern; and a first semiconductor pattern between the fifth gate pattern and the sixth gate pattern, on the second fin type pattern, wherein the first semiconductor pattern is electrically floating (Claim 13).
Regarding claim 43: Yang teaches the claim limitation of the semiconductor device of claim 42, on which this claim depends,
wherein the first gate cut structure does not overlap the second gate cut structure and the third gate cut structure in the second direction. 
Regarding claim 44: Yang teaches the claim limitation of the semiconductor device of claim 43, on which this claim depends,
wherein the second gate cut structure overlaps the third gate cut structure in the first direction (Claim 14). 

Allowable Subject Matter
Claims 33-36, 39 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, should the outstanding double patenting be overcome.

Regarding claim 33: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a field insulating film disposed on a substrate, the field insulating film covers sides of the first fin type pattern and the second fin type pattern, a first gate insulating film extending along an upper surface of the field insulating film and an upper surface of the first fin type pattern, and a second gate insulating film extending along an upper surface of the field insulating film and an upper surface of the second fin type pattern, 
wherein the first gate insulating film and the second gate insulating film does not extend along sides of the gate cut structure, respectively”.

Regarding claim 34: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“further comprising: a field insulating film disposed on a substrate, the field insulating film covers sides of the first fin type pattern and the second fin type pattern, a first gate insulating film extending along an upper surface of the field insulating film and an upper surface of the first fin type pattern, and a second gate insulating film extending along an upper surface of the field insulating film and an upper surface of the second fin type pattern, 
wherein the first gate insulating film and the second gate insulating film extend along at least portion of sidewalls of the gate cut structure, respectively”.
Claims 35 and 36 depend from claim 34, and are therefore, allowable for the same reason as claim 34

Regarding claim 39: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the first semiconductor pattern and the fourth semiconductor pattern are spaced apart from each other in the second direction and electrically connected to each other, and the third semiconductor pattern and the sixth semiconductor pattern are spaced apart from each other in the second direction and electrically connected to each other”.

Regarding claim 45: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising: 
“second to fourth semiconductor patterns sequentially disposed on the first fin type pattern and disposed between the first gate pattern and the third gate pattern, between the third gate pattern and the fourth gate pattern, and between the fourth gate pattern and the second gate pattern respectively, a fifth semiconductor pattern on the second fin type pattern and disposed between the first gate pattern and the fifth gate pattern, and a sixth semiconductor pattern on the second fin type pattern and disposed between the sixth gate pattern and the second gate pattern, wherein the second semiconductor pattern to the sixth semiconductor pattern are electrically connected to a wiring structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826